Citation Nr: 1003702	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for migraines headaches 
including claimed as secondary to tinnitus.

5.  Entitlement to service connection for a bilateral 
shoulder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The Veteran had active service from November 1955 to October 
1957.  He was born in 1936.

This appeal to the Board of Veterans'[ Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

During the course of the current appeal, a number of other 
issues have been raised, and to some extent adjudication has 
taken place thereon.  However, the Veteran's Substantive 
Appeal, a VA Form 9, was filed in November 2006 on only the 
issues shown on the first page, above, and the current appeal 
is so limited.  In that regard, it is noted that in a 
memorandum in March 2008, in restating the current appellate 
issues, the Veteran's representative inadvertently deleted 
issue # 4, substituted a "low back disorder" for the claim 
with regard to his shoulders (issue # 5), and deleted issue 
#5.  A low back disorder is not part of the current appeal.  

The Veteran initially requested a hearing before a Veterans 
Law Judge via videoconference.  He subsequently cancelled the 
hearing request with regard to all pending appellate issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



REMAND

From the outset the Board is mindful that, in a case such as 
this, where service treatment or other records may no longer 
be available, there is no lowering of the legal standard for 
proving a claim for service connection, but there is a 
heightened duty to develop the claim, to discuss the reasons 
and bases for our decision, and to carefully consider the 
reasonable doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for a neurological disorder (to include 
tinnitus and/or hearing loss as an organic disease of the 
nervous system) may also be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition to "direct" service connection, generally based 
upon the initial manifestation of a claimed disability in 
service or after service and causally related to an in-
service event, "secondary" service connection may be 
granted for disability which arises after service and is not 
directly or causally related thereto, but is proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009). see Allen v. Brown, 
7 Vet. App. 439 (1995).

Tinnitus has been variously defined.  It is "a sensation of 
noise (as a ringing or roaring) that is caused by a bodily 
condition (as wax in the ear or a perforated tympanic 
membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  
It is a noise in the ears, such as ringing, buzzing, roaring, 
or clicking.  YT v. Brown, 9 Vet. App. 195, 196 (1996).  It 
is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 
Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a 
number of conditions, including injuries, acute diseases, and 
drug reactions [but] disablement from tinnitus does not 
depend on its origin."  59 Fed. Reg. 17,297 (April 12, 
1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159-160 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley, supra; see 38 C.F.R. § 
3.303(d).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Veteran has attributed his hearing loss and tinnitus to 
his exposure to acoustic trauma when he was a 155 mm. gun 
crew member with the artillery at Ft. Sill, OK, and while in 
Germany.

With regard to his claims as to his defective hearing, 
tinnitus and to some extent, his migraine headaches, it is 
noted that the Veteran had claimed that he developed symptoms 
of all three while he was still in service or secondary to 
tinnitus, and has had symptoms ever since.  The post-service 
audiometric evaluations are limited solely to a private test 
undertaken in November 2006 which, although uncertified, 
appears to reflect bilateral hearing loss at virtually all 
levels; and a VA audiometric test in April 2007 which showed 
virtually no hearing loss within applicable VA standards.  
The examiner on the latter instance noted these 
inconsistencies, and held the private test to be invalid.  
Then and in a follow-up statement, it was also opined that 
the current findings including a mild loss at limited 
frequencies in one ear, and tinnitus following loud noises, 
were both unlikely secondary to loud noise exposure in 
service but rather normal tinnitus which occurs in people 
without hearing loss.

Some limited private and VA clinical records are associated 
with the file, and show recent care for shoulder and knee 
problems as well as recurrent headaches and episodic bouts of 
other symptoms including vertigo.  He has never been provided 
a VA examination with regard to issues ## 3, 4, and 5.

VA's duty to assist includes (1) obtaining records not in the 
custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant 
to active duty and VA or VA-authorized medical records; and 
(4) providing medical examinations or obtaining medical 
opinions if necessary to decide the claim.  See 38 C.F.R. § 
3.159(c).

VA has a duty to obtain a medical examination or opinion if 
the evidence establishes (1) a current disability or 
persistent or recurrent symptoms of a disability, (2) an in-
service event, injury, or disease, (3) an indication that the 
current disability may be associated with the in-service 
event, and (4) a lack of sufficient evidence to make a 
decision on the claim.  38 C.F.R. § 3.159(b)(4); see 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The threshold 
for the need for an examination or opinion is low.

In this case, it is unclear whether the Veteran understands 
that there needs to be a nexus between service and current 
disability, and to that end, information with regard to his 
claimed conditions in the period soon after service would be 
helpful.  In various documents, he has cited physicians who 
cared for him, but it is not shown that all such records have 
been solicited and/or obtained.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the Veteran is aware of any 
audiometric tests or other documentation 
that might reflect an assessment of any of 
his claimed disabilities in or after 
service to date, he should obtain and 
submit such records; VA should assist him 
as feasible. 

a.  In this regard, he may be able to 
clarify the cited references to 
caregivers which are already of 
record, and an attempt should be made 
(and fully documented) to obtain these 
records as well from both private and 
VA resources.

b.  He may also be able to provide 
collateral documentation of his 
symptoms of the claims disabilities 
from correspondence with family and 
friends, employment physicals, etc.

2.  The Veteran should be then given 
appropriate examinations to include a 
review of the claims file, including 
anything obtained pursuant to this Remand.  
The examiner should provide responses to 
the following questions:  

a.  As to each of the Veteran's 
current claimed disabilities, is it at 
least as likely as not (i.e., to at 
least a 50 percent degree of 
probability) that any such currently 
diagnosed disorder (1) was caused 
directly by or arose during his 
military service, (2) was manifested 
within the first post-service year, or 
(3) developed after service as due to, 
the result of, or aggravated by a 
service-connected disability; or is 
such incurrence, causation, 
manifestation, or aggravation unlikely 
(i.e., less than a 50-50 probability)?

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability, and does not include an 
increase in the disorder which is due 
to the natural progress of the 
condition.

d.  If any question cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why such question 
cannot be answered.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

4.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.  In 
the event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection on 
all potential bases.  If the decision 
remains adverse, provide him and his 
representative with an appropriate SSOC. 
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

